Title: To James Madison from Nathaniel Searle Jr., 6 July 1814
From: Searle, Nathaniel Jr.
To: Madison, James


        
          Sir
          Washington City July 6th. 1814
        
        The imminent & increasing danger of hostile attack to which the State of Rhode-Island is exposed, induced the General Assembly at their Session in June last to request his Excellency the Governor, again to require of the United States the means of her security & defence.
        In conformity to this request his Excellency the Governor, by & with the advice of the Council of War, has directed me to repair to the Seat of Government, with a view to effect with the least possible delay, this very interesting object.
        The State is almost totally defenceless. The forts of the U.States within it could in their present condition, it is feared, make but a very feeble resistance against an invading force; Indeed it is I presume a fact, that the number of men now stationed within them is less than their ordinary complement on a peace establishment & so far from affording protection to the State, they are quite incompetent to their own protection: and when it is considered that the Enemy directs his efforts in a great degree to the destruction of public property, it is seriously apprehended that these forts would invite rather than repel aggression.
        The State is, at numerous points, exposed to incursions from maritime force. The Island of Rhode Island is defenceless on all sides—on the Eastern shores of the Narraganset Bay are the towns of Bristol & Warren—at the head of its navigable waters is Providence—on its western shores are the Villages of Wickford East Greenwich, Opponaug & Pawtuxet—all these towns & villages are places of trade, having in their harbours & at their wharves shipping of an imminse value—a species of property which the enemy seems solicitous to destroy. On the southwestern extremity of the State is the village of Pawcatuck on Pawcatuck river, where several vessels are owned. Every town situate on the waters of the Narraganset Bay and on the Atlantic, are equally defenceless & alike exposed to hostile incursion, tho the objects may be less alluring to the enemy.
        At the distance of about three miles from Opponaug are factories established embracing very great capitals, which might be easily consumed.
        The Militia of the State are but very partially supplied with arms & only a few pieces of ordnance of any description are owned by the State, or chartered companies.
        The resources of the State, arising wholly from direct taxation, are very inadequate to meet the demands of the crisis. The sacrifices she made & the pecuniary embarrassments she incurred in the revolutionary War, are yet severely felt & the whole of her present debt originated from her efforts & expenditures in that important contest. The large revenue arising

from her foreign commerce with which she might have reimbursed her expences, enriched her treasury & furnished the means of self-protection, are exclusively enjoyed by the United States.
        Under these circumstances she presents her case to the President of the United States & as she believes, with strong claims to assistance. The common defence of the Country seems to have been one of the great & important objects of the Constitution, and it would be difficult even to conceive of a case more completely within that object, than the one in question. And inasmuch as since the commencement of the present war, very little, if any, expence has been incurred by the United States for the benefit of Rhode Island, it is hoped that the assistance now required, will be, the more cordially & promptly, rendered; and the more so as frequently armed Vessels of the enemy boldly enter the waters within that state in view of many of her citizens & to their great alarm, while objects of great importance & the destruction of which they seek, are within their power & distressing fears constantly exist that attacks on those objects will no longer be delayed.
        The views of the General Assembly of the Council of War & of the Governor will be clearly discovered in relation to this subject from an act of the Assembly passed at their late June Session, a copy of which I herewith present.
        I beg leave therefore, in behalf of the State by whose authority I am deputed, to solicit the peculiar attention of the President, to her perilous & calamitous situation—to request of him a reimbursement of the expenditures already made & the prompt provision of a military force for her protection, or that he will furnish her with pecuniary means by which she can place herself in an attitude of defence. I have the honour to be with sentiments of the most perfect respect, your obedient & humble servant
        
          Nath. Searle Jun
        
      